64 F.3d 663
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie E. SHAW, Plaintiff-Appellant,v.RISHI, Dr.;  Kenneth McCrocklin, Dr., Pat Horsey, NurseAdministrator;  Walt Chapleau, Warden, Defendants-Appellees.
No. 95-5056.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1995.

Before:  LIVELY, MARTIN and DAUGHTREY, Circuit Judges.

ORDER

1
Lonnie E. Shaw, a Kentucky state prisoner, appeals pro se the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory and injunctive relief, Shaw sued two prison doctors, a nurse, and the warden of the prison where he is incarcerated.  He alleged that defendants had been deliberately indifferent to his serious medical needs, in violation of the Eighth Amendment.  Specifically, Shaw, who is a diabetic, alleged that defendants changed his insulin prescription, resulting in sores on his scalp.  He also alleged that defendants failed to follow the orders of a dermatologist for treatment of this problem, including the performance of a biopsy, and refused him pain medication.  Defendants moved for summary judgment, supported by Shaw's medical records.  The district court granted the motion.


3
Upon review, we conclude that the summary judgment for defendants was proper.  The documentary evidence of record shows that plaintiff has received continuous treatment for his medical problems.  The claims in the complaint were not supported by the evidence.  Differences of opinion between a plaintiff and his doctor regarding his diagnosis and treatment do not state an Eighth Amendment claim.  See Estelle v. Gamble, 429 U.S. 97, 107 (1976).  Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.